NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities:
There is no claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they recite a “computer programme product comprising instructions,” which, in at least one interpretation, may be interpreted as software code or program.  However, a software program without any structural limitations has no physical or tangible form, and thus does not fall within any statutory category.  Therefore, the claims are in violation of 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,813,728 to Baessler et al. (hereinafter “Baessler”) in view of U.S. Patent Pub. No. 2016/0012918 to Mun et al. (hereinafter “Mun”).

Baessler discloses:
1. A method for diagnostic checking of a variable memory in a safety critical system in order to detect variable memory failures; wherein the safety critical system comprises a central processing unit (CPU) with an operating system, an internal volatile memory and a volatile memory comprising the variable memory; and wherein the CPU can access a plurality of address spaces including one or more address spaces of the volatile memory that are utilised by the operating system and/or by a safety critical application of the safety critical system during normal use of the safety critical system (col. 1, lns. 46-65 and Fig. 1); the method comprising:
(i) running a memory checking algorithm, wherein diagnostic code and data of the memory checking algorithm are in the internal volatile memory, and wherein the memory checking algorithm is for detecting variable memory failures (col. 1, lns. 20-28 and col. 2, ln. 65-col. 3, ln. 5);
(ii) suspending operation of a scheduler of the operating system and switching CPU execution context to the internal volatile memory, such that the CPU utilises the internal volatile memory in place of the memory spaces of the external volatile memory that are utilised for the operating system and/or the safety critical application during normal use of the safety critical system (col. 3, lns. 6-18 and col. 3, lns.40-49);
(iii) using the memory checking algorithm to check the memory address spaces of the external volatile memory including those that were utilised by the operating system and/or the safety critical application to thereby check all memory spaces of the external volatile memory (col. 1, lns. 20-28 and col. 2, ln. 65-col. 3, ln. 5); and
(iv) switching CPU execution context back to the external volatile memory and resuming operation of the scheduler of the operating system (col. 3, lns. 49-65 and col. 3, ln. 66-col. 4, ln. 6).

Baessler does not disclose expressly an external volatile memory comprising the variable memory.

Mun teaches an external volatile memory comprising the variable memory (paras. 50-51 and Fig. 1, device memory 124).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Baessler by using an external memory, as taught by Mun.  A person of ordinary skill in the art would have been motivated to do so because the memory can either be internal or external, and it would have been obvious to try both configurations.  In this manner, is would have been obvious to combine the external memory of Mun with Baessler to achieve the claimed invention.

Modified Baessler discloses:
2. A method as claimed in claim 1, wherein the internal volatile memory is an SRAM memory internal to the CPU and the external volatile memory is DRAM associated with the CPU (col. 2, lns. 41-44 and Mun – para. 51).

3. A method as claimed in claim 1, wherein the operation of the scheduler is suspended before the context switch and is completed before step (iii) and hence before checking of the memory address spaces of the external volatile memory that were utilised by the operating system (col. 3, lns. 6-30).

6. A method as claimed in claim , wherein the safety critical system includes the safety application running from the external volatile memory (col. 1, lns. 47-55 and Mun - paras. 50-51).

10. A safety critical system comprising a memory checking algorithm for diagnostic checking of a variable memory in the safety critical system in order to detect variable memory failures; wherein the safety critical system comprises a central processing unit (CPU) with an operating system, an internal volatile memory and an external volatile memory comprising the variable memory; and wherein the CPU can access a plurality of address spaces including one or more address spaces of the external volatile memory that are utilised by the operating system and/or by a safety critical application of the safety critical system during normal use of the safety critical system (col. 1, lns. 46-65 and Fig. 1 and Mun – paras. 50-51); the memory checking algorithm being configured to:
load diagnostic code and data for the memory checking algorithm in the internal volatile memory (col. 1, lns. 20-28 and col. 2, ln. 65-col. 3, ln. 5);
suspend operation of a scheduler of the operating system and switch context of the CPU to the internal volatile memory, such that the CPU utilises the internal volatile memory in place of the memory spaces of the external volatile memory that are utilised for the operating system and/or the safety critical application during normal use of the safety critical system (col. 3, lns. 6-18 and col. 3, lns.40-49);
run the memory checking algorithm to check the memory address spaces of the external volatile memory including those that were previously utilised by the operating system or the safety application, to thereby check all memory spaces of the external volatile memory (col. 1, lns. 20-28 and col. 2, ln. 65-col. 3, ln. 5); and
switch context of the CPU back to the external volatile memory and resuming operation of the scheduler of the operating system (col. 3, lns. 49-65 and col. 3, ln. 66-col. 4, ln. 6).

Claims 14 and 15 are a computer programme product for performing the identical method as recited in claim 1, and are rejected under the same rationale.

Allowable Subject Matter
Claims 4, 5, 7, 8, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113